                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

Deanna Brown-Thomas, an individual and )                   Civil Action No.: 1:18-cv-02191-JMC
in her capacity as intestate heir and pending )
Personal Representative of the estate of her )                            ORDER
sister, the deceased Venisha Brown;           )
Yamma Brown, an individual; Michael D. )
Brown, an individual; Nicole C. Brown, an )
individual; Jeanette Mitchell Bellinger, an )
individual; Sarah LaTonya Fegan, an           )
individual; Ciara Pettit, an individual; and )
Cherquarius Williams, an individual,          )
                                              )
                        Plaintiffs,           )
                                              )
                v.                            )
                                              )
Tommie Rae Hynie, an individual also          )
known as Tommie Rae Brown; James J.           )
Brown, II, an individual; Russell L.          )
Bauknight, as the Personal Representative )
of the Estate of James Brown and Trustee )
of the James Brown I Feel Good Trust;         )
David C. Sojourner, Jr., as the Limited       )
Special Administrator of the Estate of        )
James Brown and Limited Special Trustee )
of the James Brown I Feel Good Trust; and )
Does, 1 through 10, inclusive,                )
                                              )
                        Defendants.           )

    “[F]or it is procedure that marks much of the difference between rule by law and rule by fiat.” 1

          This matter is before the court for review of Defendant Tommie Rae Hynie (“Defendant

Hynie”) 2 and Defendant James J. Brown, II’s (“Defendant Brown”) Motions to Dismiss. (ECF



1
  Wisconsin v. Constantineau, 400 U.S. 433, 436 (1971).
2
  In their pleadings, Plaintiffs Deanna Brown-Thomas, Yamma Brown, Michael D. Brown, Nicole
C. Brown, Jeanette Mitchell Bellinger, Sarah LaTonya Fegan, Ciara Pettit, and Cherquarius
Williams’s (collectively, “Plaintiffs”) assert that Defendant Tommie Rae Hynie’s (“Defendant
Hynie”) last name is “Hynie.” (ECF Nos. 1, 89, 96.) Defendant Hynie, on the other hand, uses the
last name “Brown.” (ECF Nos. 81, 99.) Upon careful consideration of the parties’ strong opinions
                                                   1
Nos. 81, 101.) Defendant Hynie’s Motion was filed on September 11, 2018, while Defendant

Brown’s Motion was filed on August 10, 2018. (ECF Nos. 81, 101.) Within their Motions to

Dismiss, Defendants assert that Plaintiffs Deanna Brown-Thomas, Yamma Brown, Michael D.

Brown, Jeanette Mitchell Bellinger, Sarah LaTonya Fegan, Ciara Pettit, and Cherquarius

Williams’s (collectively, “Plaintiffs”) Complaint (ECF No. 1) must be dismissed for insufficient

service of process under Federal Rule of Civil Procedure 12(b)(5). (ECF No. 81 at 20; ECF No.

101 at 13.) The court held arguments on this matter on January 22, 2019. (ECF No. 144.) For the

reasons stated herein, the court DENIES IN PART Defendant Hynie’s Motion to Dismiss (ECF

No. 81) and Defendant Brown’s Motion to Dismiss (ECF No. 101), both under Federal Rule of

Civil Procedure 12(b)(5). However, the court ORDERS Plaintiffs to properly serve Defendant

Hynie and Defendant Brown pursuant to the provisions of the Hague Convention and laws of the

United Kingdom within one hundred twenty (120) days.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       James J. Brown (“James Brown”) was an American singer that was born in Barnwell, South

Carolina. See Harry Weinger & Cliff White, Biography About James, JAMES BROWN,

http://www.jamesbrown.com/bio (last visited Jan. 20, 2019). 3 He married Defendant Hynie in



on this matter, and given the number of parties with the last name “Brown,” the court will utilize
“Hynie” within its orders because the action has been filed in the name of Tommie Rae Hynie
(ECF No. 1).
3
  Under the Federal Rules of Evidence, the court is permitted to “take judicial notice on its own.”
FED. R. EVID. 201(c). Moreover, the court may take judicial notice of a fact “that is not subject to
reasonable dispute” because it is either “generally known within the trial court’s territorial
jurisdiction” or “can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.” FED. R. EVID. 201(b)(1)–(2). Based upon the pleadings, there is no
dispute concerning where James Brown (“James Brown”) was born or the biographical contents
of his website. (ECF Nos. 1, 80, 81, 85, 89, 96, 97, 98, 101, 103, 104.) Additionally, provided that
the website on which the facts are based is James Brown’s official website, this is a fact that may
be “accurately and readily determined” from a source “whose accuracy cannot reasonably be
questioned.” FED. R. EVID. 201(b)(2). See generally Doron Precision Sys., Inc. v. FAAC, Inc., 423
                                                 2
December 2001. (ECF No. 1 at 10 ¶ 38.) Through the union of Defendant Hynie and James Brown,

Defendant Brown was born in 2001. (ECF No. 81 at 10.) On the morning of December 25, 2006,

James Brown died. (ECF No. 1 at 3 ¶ 7.) James Brown’s will omitted Defendant Hynie and

Defendant Brown. (Id. at 11 ¶ 41.) In 2007, Defendant Hynie and Defendant Brown brought

challenges to James Brown’s will and trust. (Id. at 11 ¶ 42.) Defendant Hynie filed for her spousal

rights in South Carolina, which would have entitled her to a statutory elective share and a one-half

omitted spouse’s share, while Defendant Brown asserted his state statutory child share as a lawful

heir. (ECF No. 80-1 at 3.) James Brown’s adult children also brought challenges to set aside his

will. See Wilson v. Dallas, 743 S.E.2d 746, 750–51 (S.C. 2013). (See also ECF No. 80-1 at 3; ECF

No. 80-2 at 29.) As a result of these collective challenges, James Brown’s will was submitted to

the Probate Court of Aiken County, South Carolina. (ECF No. 1 at 11 ¶ 42.) Eventually, the Probate

Court of Aiken County, South Carolina, transferred the administration of James Brown’s estate to

the Aiken County Court of Common Pleas. (ECF No. 1 at 11 ¶ 43; ECF No. 80-1 at 4.)

       Following litigation in the Aiken County Court of Common Pleas, in 2013, the South

Carolina Supreme Court reversed the trial court’s approval of a family settlement regarding James

Brown’s estate, upheld the removal of several fiduciaries, and remanded the case for the

appointment of new fiduciaries. (ECF No. 85 at 4 (citing Wilson, 743 S.E.2d at 768).) On October

1, 2013, the Aiken County Court of Common Pleas appointed Defendant Russell L. Bauknight

(“Defendant Bauknight”) to serve as the personal representative of the estate and trustee of the




F. Supp. 2d 173, 179 n.8 (S.D.N.Y. 2006) (taking judicial notice of information “publicly
announced on a party’s website” because the authenticity was not in dispute, and the information
was “capable of accurate and ready determination.” (quoting FED. R. EVID. 201(b))). The court
takes judicial notice of the website only for purposes of indicating the birthplace of James Brown.
See Coal. for a Sustainable Delta v. Fed. Emergency Mgmt. Agency, 812 F. Supp. 2d 1089, 1093
(E.D. Cal. 2011) (“[J]udically noticed documents may be considered only for limited purposes.”).
                                                 3
trust. (ECF No. 85-1 at 27–29.) On October 10, 2013, Defendant David C. Sojourner, Jr.

(“Defendant Sojourner”) was appointed as a limited special administrator of James Brown’s estate

and tasked with defending the estate against challenges. (ECF No. 85-1 at 35–36 ¶¶ 3–4.)

       In 2015, the Aiken County Court of Common Pleas determined that Defendant Hynie was

the surviving spouse of James Brown. (ECF No. 80-1 at 6.) During that same year, the lower court

held that Defendant Brown was the biological son and a lawful heir to James Brown. (ECF No.

101-4.) In 2018, the South Carolina Court of Appeals also held that Defendant Hynie was the

surviving spouse of James Brown. See In re Estate of Brown, 818 S.E.2d 770, 776 (S.C. Ct. App.

2018) (“Therefore, we find the trial court did not err in finding [Defendant Hynie] was married to

Brown.”). 4 Currently, Plaintiffs are appealing the spousal status of Defendant Hynie to the South

Carolina Supreme Court. 5

         Plaintiffs originally filed their Complaint on January 12, 2018, in the United States

District Court for the Central District of California. (ECF No. 1.) First, Plaintiffs seek relief from

the court under the Copyright Act, 17 U.S.C. §§ 203, 304, and the Declaratory Judgment Act, 28

U.S.C. § 2201. (Id. at 20–22 ¶¶ 74–77.) Plaintiffs allege that Defendants have “conspired . . . to




4
  Generally, under the Federal Rules of Evidence, a federal court “may properly take judicial notice
of ‘matters of public record’ and other information that, under Federal Rule of Evidence 201,
constitute ‘adjudicative facts.’” Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508–09
(4th Cir. 2015) (citations omitted). See generally Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442
F.3d 741, 746 n.6 (9th Cir. 2006) (“We may take judicial notice of court filings and other matters
of public record.” (citation omitted)); Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th
Cir. 1989) (“We note that ‘[t]he most frequent use of judicial notice of ascertainable facts is in
noticing the content of court records.’” (citation omitted)).
5
  During a hearing on January 22, 2019, Plaintiffs and Defendants readily acknowledged that
Plaintiffs are seeking review of Defendant Hynie’s spousal status by the South Carolina Supreme
Court. Pursuant to the Federal Rules of Evidence, the court takes judicial notice that this matter is
currently pending before the South Carolina Supreme Court. See FED. R. EVID. 201(b). See also
City of Amsterdam v. Daniel Goldreyer, Ltd., 882 F. Supp. 1273, 1278 (E.D.N.Y. 1995) (“[T]his
[c]ourt is required to take judicial notice of the pending state court action.”).
                                                  4
usurp [their] rights and interests in [James] Brown’s [c]ompositions.” (Id. at 4 ¶ 13.) Plaintiffs seek

a declaration establishing that a “Settlement Agreement” or any “Concealed Terms,” specifically

among Defendants, is unenforceable and void as a matter of law. (Id. at 21 ¶ 76.) Plaintiffs believe

that Defendants have wrongfully deprived them of their termination interests pursuant to a

Settlement Agreement and Concealed Terms and failed to comply with the appropriate procedures

of the Copyright Act. (Id. at 17, 20–21 ¶¶ 60–62, 75–76.) Further, Plaintiffs maintain that they are

“entitled to a preliminary injunction during the pendency of this action, and thereafter to a

permanent injunction . . . .” (Id. at 22 ¶ 77.) Secondly, Plaintiffs bring a range of claims arising

under South Carolina law. (Id. at 22–31 ¶¶ 78–114.) Specifically, Plaintiffs allege the following

state law claims: (1) accounting; (2) conversion; (3) unjust enrichment; (4) intentional interference

with prospective economic advantage; (5) negligent interference with prospective economic

advantage; and (6) common law unfair competition. (Id. at 22–23, 27–28, 30 ¶¶ 79, 84, 97, 102,

109.) The United States District Court for the Central District of California transferred this matter

to the United States District Court for the District of South Carolina on August 7, 2018. (ECF No.

70.)

       Defendant Hynie filed her Motion to Dismiss on September 11, 2018. (ECF No 81.)

Defendant Brown filed his Motion to Dismiss on October 10, 2018. (ECF No. 101.) Within their

Motions to Dismiss, Defendants bring legal challenges to the court’s subject-matter jurisdiction

under 28 U.S.C. § 1338(a). (ECF No. 81 at 12–18; ECF No. 101 at 4–10.) In addition, Defendants

allege that they were improperly served under Federal Rule of Civil Procedure 4(f), requiring

dismissal of Plaintiffs’ Complaint under Federal Rule of Civil Procedure 12(b)(5). (ECF No. 81 at

20; ECF No. 101 at 13.) As it relates to insufficient service of process, Defendant Hynie and




                                                  5
Defendant Brown, both of whom reside in the United Kingdom, 6 maintain that Plaintiffs failed to

comply with the prescribed methods of service authorized by the Hague Convention. (ECF No. 81

at 20; ECF No. 101 at 13.) Plaintiffs responded to Defendant Hynie and Defendant Brown’s

Motions to Dismiss on October 4, 2018, and October 24, 2018, respectively. (ECF Nos. 96, 111.)

Plaintiffs submit that Defendant Hynie and Defendant Brown’s claims concerning insufficient

service of process are meritless because they were properly served pursuant to the laws of the

United Kingdom. (ECF No. 96 at 23; ECF No. 111 at 28.) Critical to their argument, Plaintiffs

contend that they could serve Defendant Hynie and Defendant Brown under any method permitted

by Federal Rule of Civil Procedure 4(f). (ECF No. 96 at 24; ECF No. 111 at 29.)

       On January 22, 2019, the court heard arguments from Plaintiffs and Defendants regarding

the sufficiency of process under the Federal Rules of Civil Procedure. (ECF No. 144.) Although

Defendants were conspicuously silent as to whether service of process was proper as to Defendant

Brown, they forcefully maintained that service of process was improper as to Defendant Hynie.

Nevertheless, Defendants requested that the court dismiss Plaintiffs’ Complaint for insufficient

service of process as to both Defendant Hynie and Defendant Brown. By contrast, Plaintiffs

continued to argue that service of process was proper as to both Defendant Hynie and Defendant

Brown and suggested that Plaintiffs were at liberty to choose any delineated method of service

under Federal Rule of Civil Procedure 4(f). Plaintiffs also maintained that they were not required

to comply with the Hague Convention’s mandates. This issue has been extensively briefed by the

parties and is now ready for the court’s review. See generally Sauls v. Wyeth Pharm., Inc., 846 F.




6
 Finally finding consensus, Plaintiffs and Defendants readily agree that Defendant Hynie and
Defendant Brown are residing in the United Kingdom. (See ECF No. 81 at 20; ECF No. 96 at 23;
ECF No. 101 at 13; ECF No. 111 at 28.)
                                                6
Supp. 2d 499, 501 (D.S.C. 2012) (“The parties have fully briefed the issues, and this matter is ripe

for consideration.”).

                                      II. LEGAL STANDARD

        Under the Federal Rules of Civil Procedure, a moving party may attempt to dismiss a

complaint for “insufficient service of process.” See FED. R. CIV. P. 12(b)(5). See generally Redding

v. Sun Printing Inc., C/A No. 5:12–cv–02113–JMC, 2013 WL 2149685, at *2 (D.S.C. May 6,

2013) (“Rule 12(b)(5) of the Federal Rules of Civil Procedure provides that a court may dismiss a

claim that fails to comply with the requirements of service of process under Rule 4.” (citing FED.

R. CIV. P. 12(b)(5))). Rule 4 of the Federal Rules of Civil Procedure provides several ways for a

plaintiff to serve a defendant. See FED. R. CIV. P. 4(e)–(j). As it relates to serving individuals within

foreign countries, Rule 4(f) provides the following:

        Unless federal law provides otherwise, an individual–other than a minor, an
        incompetent person, or a person whose waiver has been filed–may be served at a
        place not within any judicial district of the United States:

        (1) by any internationally agreed means that is reasonably calculated to give notice,
            such as those authorized by the Hague Convention on the Service Abroad of
            Judicial and Extrajudicial Documents;

        (2) if there is no internationally agreed means, or if an international agreement
            allows but does not specify other means, by a method that is reasonably
            calculated to give notice:
                 (A) as prescribed by the foreign country’s law for service in that
                     country in an action in its courts of general jurisdiction;
                 (B) as the foreign authority directs in response to a letter rogatory or
                     letter of request; or
                 (C) unless prohibited by the foreign country’s law, by:
                          (i) delivering a copy of the summons and of the
                          complaint to the individual personally; or
                          (ii) using any form of mail that the clerk addresses
                          and sends to the individual and that requires a signed
                          receipt; or

        (3) by other means not prohibited by international agreement, as the court orders.



                                                   7
FED. R. CIV. P. 4(f) (emphasis added). “A minor . . . who is not within any judicial district of the

United States must be served in the manner prescribed by Rule 4(f)(2)(A), (f)(2)(B), or (f)(3).”

FED. R. CIV. P. 4(g) (emphasis added). Plaintiffs do not have a time limit for serving individuals

or minors residing within foreign countries. See FED. R. CIV. P. 4(m) (“This subdivision (m) does

not apply to service in a foreign country under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice

under Rule 71.1(d)(3)(A).”). “The plaintiff bears the burden of establishing that the service of

process has been performed in accordance with the requirements of Federal Rule of Civil

Procedure 4.” Ballard v. PNC Fin. Servs. Grp., Inc., 620 F. Supp. 2d 733, 735 (S.D.W. Va. 2009)

(quoting Elkins v. Broome, 213 F.R.D. 273, 275 (M.D.N.C. 2003)).

        A federal district court has discretion to dismiss a complaint under Federal Rule of Civil

Procedure 12(b)(5). See Ashmore v. Barber, C/A No. 8:15-cv-04484-JMC, 2016 WL 4555340, at

*2 (D.S.C. Sept. 1, 2016) (“The court has discretion to dismiss a case under Fed. R. Civ. P. 12(b)(5)

for insufficient service of process.” (citation omitted)); Walker v. Prince George’s Cty., 2016 WL

1572866, at *2 (D. Md. Apr. 18, 2016) (“The propriety of dismissal under Rule 12(b)(5) is left to

the sound and broad discretion of the court.” (citing FED. R. CIV. P. 12(b)(5); Umbenhauer v.

Woog, 969 F.2d 25, 30 (3d Cir. 1992))). See also Scott v. Md. State Dep’t of Labor, 673 F. App’x

299, 304 (4th Cir. 2016) (“We review a district court’s decision for abuse of discretion, where as

here, it dismisses a claim for improper service of process under Rule 12(b)(5).” (citation omitted));

Danik v. Hous. Auth. of Balt. City, 396 F. App’x 15, 16 (4th Cir. 2010) (“We review for abuse of

discretion a district court’s grant of a motion to dismiss for insufficient service of process under

Fed. R. Civ. P. 12(b)(5).” (citing Dickerson v. Napolitano, 604 F.3d 732, 740 (2d Cir. 2010); Shao

v. Link Cargo (Taiwan) Ltd., 986 F.2d 700, 708 (4th Cir. 1993))). “Generally, when service of

process gives the defendant actual notice of the pending action, [a] court[] may construe Rule 4



                                                   8
liberally to effectuate service and uphold the jurisdiction of the court.” O’Meara v. Waters, 464 F.

Supp. 2d 474, 476 (D. Md. 2006) (citing Armco, Inc. v. Penrod-Stauffer Bldg. Sys., Inc., 733 F.2d

1087, 1089 (4th Cir. 1984); Karlsson v. Rabinowitz, 318 F.2d 666, 668 (4th Cir. 1963)). “Although

insufficient service of process does not necessarily warrant dismissal, the court may dismiss the

complaint for failure to comply with Rule 4 or quash the service, thereby permitting the plaintiff

to attempt to properly serve the defendant.” Miller v. Balt. City Bd. of Sch. Comm’rs, 883 F. Supp.

2d 513, 516 (D. Md. 2011) (citing Vorhees v. Fischer & Krecke, 697 F.2d 574, 575–76 (4th Cir.

1983)). In some instances, it is improper to dismiss a complaint when the plaintiff can properly

serve the defendant. See Plant Genetic Sys., N.V. v. Ciba Seeds, 933 F. Supp. 519, 526–27

(M.D.N.C. 1996) (“Dismissal under Rule 12(b)(5) is ‘not justified where it appears that service

can be properly made.’” (quoting Coastal Neuro-Psychiatric Assocs., P.A. v. Onslow Cty. Hosp.

Auth., 607 F. Supp. 49, 50 (E.D.N.C. 1985))). Nevertheless, a federal court may not ignore the

“plain requirements of effecting service” under Rule 4 of the Federal Rules of Civil Procedure.

O’Meara, 464 F. Supp. 2d at 476 (citing Armco, 733 F.2d at 1089).

                                       III. DISCUSSION

A. Service of Process upon Defendant Hynie

       Defendant Hynie argues that Plaintiffs’ Complaint must be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(5) because, as required by Rule 4(f)(1), she was not served pursuant

to the procedures of the Hague Convention. (ECF No. 81 at 20.) Plaintiffs, however, adopt a wholly

different theory. (ECF No. 96 at 23–24.) Plaintiffs maintain that they are at liberty to serve a

foreign individual under any of the methods delineated within Rule 4(f). (Id. at 23 (“Rule 4(f)

allows service on a party located abroad through a variety of means, including ‘as prescribed by

the foreign country’s laws for service in that country.’” (quoting FED. R. CIV. P. 4(f)(2)(A)).)



                                                 9
Plaintiffs’ argument is not only unavailing, it is in tension with the express mandates of Rule 4,

while Defendant Hynie’s argument selectively interprets the Hague Convention. Neither argument

can withstand legal muster.

       A foreign individual may only be served under Rule 4(f)(2) if “there is no internationally

agreed means, or if an international agreement allows but does not specify other means, . . . .”

FED. R. CIV. P. 4(f)(2) (emphasis added). Federal courts have routinely recognized that a plaintiff

cannot, at his or her own behest, choose to follow Rule 4(f)(2), as opposed to Rule 4(f)(1), if an

international agreement exists between two different countries. See Ultra Records, LLC v. Chee

Yee Teoh, 2017 WL 1753485, at *1 (S.D.N.Y. Apr. 18, 2017) (“Service on a foreign defendant

pursuant to the Hague Convention . . . is ‘mandatory’ when serving a defendant who resides in a

foreign country that is a signatory to the Convention.” (quoting Volkswagenwerk

Aktienqesellschaft v. Schlunk, 486 U.S. 694, 699 (1988))). See also Fed. Ins. Co. v. Cessna Aircraft

Co., No. 16-2755-JWL, 2017 WL 2905576, at *2 (D. Kan. July 7, 2017) (“If there is no

internationally agreed means of service or an international agreement allows but does not specify

other means (as here under the Convention), Rule 4(f)(2) . . . allows for service by a method

reasonably calculated to give notice . . . .”); Twin Rivers Eng’g, Inc. v. Fieldpiece Instruments,

Inc., CV 16-04502-BRO (MRWx), 2016 WL 7479373, at *3 (C.D. Cal. Sept. 8, 2016) (“Under

Rule 4(f)(2), if a country is not a signatory to the Hauge Convention a plaintiff may serve a foreign

individual ‘by a method that is reasonably calculated to give notice.’” (quoting FED. R. CIV. P.

4(f)(2))); Tatung Co., Ltd. v. Shu Tze Hsu, No. SA CV 13–1743–DOC (ANx), 2016 WL 7634672,

at *2 (C.D. Cal. Aug. 18, 2016) (“Because there are no applicable international agreements, Rule

4(f)(2) applies.”). Only when a nation has refused to adopt the Hague Convention may a plaintiff

not attempt service under its procedures. See Nuance Commc’ns, Inc. v. Abbyy Software House,



                                                 10
626 F.3d 1222, 1238 (Fed. Cir. 2010).

       Turning to the case at hand, the United Kingdom, the undisputed residence of Defendant

Hynie and Defendant Brown, is a signatory to the Hague Convention with the United States of

America. See Baskett v. Autonomous Research LLP, C/A No. 17-CV-9237 (VSB), 2018 WL

4757962, at *12 (S.D.N.Y. Sept. 28, 2018) (“Compliance with the Hague Convention, to which

both the United States and the United Kingdom are signatories, is mandatory in all cases in which

it applies.” (citing Volkswagenwerk, 486 U.S. at 705)); Thomas & Thomas Rodmakers, Inc. v.

Sharpe’s, Inc., No. 1:06-CV-421, 2007 WL 1057382, at *3 (S.D. Ohio Apr. 5, 2007) (“Compliance

with the Hague Convention . . . to which both the United States and the United Kingdom are

signatories, is mandatory in all cases in which it applies.” (citing Volkswagenwerk, 486 U.S. at

705)). See also HCCH Members, HAGUE CONFERENCE                     ON   PRIVATE INT’L LAW,

https://www.hcch.net/en/states/hcch-members (last visited Jan. 31, 2019). Because the United

Kingdom is a signatory to the Hague Convention with the United States, Plaintiffs, despite their

unwarranted belief, were required to comply with the Hague Convention’s procedures and

requirements as mandated by Federal Rule of Civil Procedure 4(f)(1). Volkswagenwerk, 486 U.S.

at 705; Baskett, 2018 WL 4757962, at *12. The court must now determine whether Plaintiffs

complied with the provisions of the Hague Convention.

       As a self-executing treaty, the Hague Convention is of equal dignity with the laws of

Congress. See Vorhees, 697 F.2d at 575–76; Randolph v. Hendry, 50 F. Supp. 2d 572, 575 (S.D.W.

Va. 1999). The Hague Convention provides a variety of methods for international service. See

Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial

Matters (“Hague Convention”) arts. 2–15, opened for signature Nov. 15, 1965, 20 U.S.T. 361, 658

U.N.T.S. 163. Under Article 2, all signatory countries are required to designate a “Central



                                               11
Authority” to process the requests for service from parties residing in other signatory countries.

See id. art. 2, 20 U.S.T. at 362, 658 U.N.T.S. at 165. Pursuant to Articles 3 through 6, judicial

officers and the Central Authorities of signatory nations are provided with different procedures to

ensure effective service. See id. arts. 3–6, 20 U.S.T. at 362–63, 658 U.N.T.S. at 168–69. Article 8

allows signatory nations to effect service directly through their diplomatic or consular agents. See

id. art. 8, 20 U.S.T. at 363, 658 U.N.T.S. at 169. Article 9 permits a state to use “consular channels

to forward documents” or, if exceptional circumstances exist, diplomatic channels for the same

purpose. See id. art. 9, 20 U.S.T. at 363, 658 U.N.T.S. at 169.

       In addition to executing service through a country’s Central Authority or diplomatic

channels, “member states also determined that states should be free to consent to additional

methods of service within their own borders, consistent with their own laws; consequently, Articles

8 and 10 provide for alternative methods of service and allow ratifying states to decide whether

they will object to the methods described.” Koehler v. Dodwell, 152 F.3d 304, 307 (4th Cir. 1998)

(citations omitted). Of relevance to the case at hand, Article 10(c) provides that “any person

interested in a judicial proceeding [may] effect service of judicial documents directly through the

judicial officers, officials or other competent persons of the State of destination.” Hague

Convention art. 10, 20 U.S.T. at 363, 658 U.N.T.S. at 171. In reference to Article 10(c), the United

Kingdom has declared that “documents for service through official channels will be accepted in

the United Kingdom only by the central or additional authorities and only from judicial, consular

or diplomatic officers of other Contracting States.” Declarations Made at the Time of Deposit of

the Instruments of Ratification, U.K.-N. Ir., Nov. 17, 1967, 658 U.N.T.S. at 193 (emphasis added),

https://www.hcch.net/en/instruments/conventions/status-

table/notifications/?csid=427&disp=resdn (last visited Feb. 1, 2019). Contrary to Defendant



                                                 12
Hynie’s belief that the United Kingdom “does not recognize” Article 10(c) as a mechanism for

service (ECF No. 81 at 20 n.16), the United States Court of Appeals for the Fourth Circuit has held

that the United Kingdom has not rejected the entirety of Article 10(c), and this court is tasked with

honoring the Fourth Circuit’s determination. 7 See Koehler, 152 F.3d at 307–08. Moreover, other

federal courts have followed the lead of the Fourth Circuit and declined to view the United

Kingdom’s reservation of Article 10(c) as a categorical objection to its application. See also Health

Sci. Distribs., Co. v. Usher-Sparks, No. 6:10–cv–1797–ORL–31KRS, 2012 WL 601148, at *2

(M.D. Fla. Jan. 20, 2012) (“The United Kingdom objected to service of documents ‘through

official channels’ by the means set forth in Article 10(b) and (c).”); In re Am. Int’l Grp., Inc. Sec.

Litig., 240 F.R.D. 608, 609 (S.D.N.Y. 2007) (“The United Kingdom, on behalf of Bermuda, took

a very limited reservation with regard to paragraphs (b) and (c) of Article 10[] . . . .” (citations

omitted)); IM Partners v. Debit Direct Ltd., 394 F. Supp. 2d 503, 511 (D. Conn. 2005) (“American

courts have consistently interpreted this declaration not as a[] categorical objection to Article 10,

but only as an objection regarding ‘documents sent for service through official channels,’ which

have been defined as ‘documents from an embassy or consular official.’” (citations omitted)).

Thus, the Hague Convention does not preclude direct service of process, i.e., service not made

through the Central Authority, in the United Kingdom when the service conforms to the

requirements of Article 10(c). See Koehler, 152 F.3d at 307–08. See also U.S. Commodity Futures

Trading Comm’n v. Lake Shore Asset Mgmt. Ltd., No. 07 C 3598, 2008 WL 1883308, at *4–5

(N.D. Ill. Apr. 24, 2008) (applying Article 10(c) of the Hague Convention to the United Kingdom

and its territories).



7
 “[A] lower court generally is ‘bound to carry the mandate of the upper court into execution . . . .’”
United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993) (citing Sprague v. Ticonic Nat’l Bank, 307 U.S.
161, 168 (1939)).
                                                 13
       As mentioned above, Article 10(c) permits “any person interested in a judicial proceeding

to effect service of judicial documents directly through the judicial officers, officials or other

competent persons of the State of destination.” Hague Convention art. 10, 20 U.S.T. at 363, 658

U.N.T.S. at 171 (emphasis added). First, as already decided by the Fourth Circuit, Plaintiffs’

undersigned is considered a “person interested in a judicial proceeding” under Article 10(c). See

Koehler, 152 F.3d at 307. Secondly, a process server is considered a “competent person” that may

render such service upon an individual within the United Kingdom. See id. at 307–08 (holding that

a process server was a “competent person” to render effective service in Bermuda, a territory of

the United Kingdom). See also Selmani v. Kline, Civ. No. 2:16-cv-00264 (WJM), 2016 WL

5339574, at *2 (D.N.J. Sept. 22, 2016) (holding that, pursuant to the Hague Convention, a party

may use a process server to effectuate process within the United Kingdom); Health Sci. Distribs.,

Co., 2012 WL 601148, at *3 (determining that the use of a process server is permissible in the

United Kingdom); In re Am. Int’l Grp., Inc. Sec. Litig., 240 F.R.D. at 609–10 (holding that the

United Kingdom did not object to the use of process servers, and the use of a process server was

valid in Bermuda). The parties do not dispute that Plaintiffs, through their undersigned, hired a

process server in the United Kingdom to attempt service upon Defendant Hynie. 8 (ECF No. 17 at

3; ECF No. 96 at 24.) Therefore, Plaintiffs and their undersigned retained a “competent person”

under the Hague Convention to effectuate process. See Koehler, 152 F.3d at 307–08 (holding that

a plaintiff lawfully “forewent ‘official channels’ by forwarding the papers directly from his

attorney to a private process server in Bermuda”). See also Baskett, 2018 WL 4757962, at *13–14

(finding a process server, based in the United Kingdom, as a “competent person” under Article




8
  There is no indication that Plaintiffs attempted to serve Defendant Hynie and Defendant Brown
through the United Kingdom’s Central Authority. (See ECF No. 96 at 23; ECF No. 111 at 28.)
                                               14
10(c) of the Hague Convention).

       Because Plaintiffs attempted to serve Defendant Hynie within the United Kingdom through

a process server, the court must now decide whether that service was properly executed by the

server. See Volkswagenwerk, 486 U.S. at 700 (“The legal sufficiency of service of process must

be measured against some standard.”); In re Am. Int’l Grp., Inc. Sec. Litig., 240 F.R.D. at 609–10

(analyzing whether service was correctly executed under Article 10(c) of the Hague Convention);

Thomas & Thomas Rodmakers, Inc., 2007 WL 1057382, at *3–4 (opining that service was valid

to the extent it complied with the internal laws of another country). Indeed, the court would lack

personal jurisdiction over Defendant Hynie if she was inappropriately served. See Sky Cable, LLC

v. DIRECTV, Inc., 886 F.3d 375, 391 (2018) (“Typically, service of process is a precondition to a

court’s exercise of personal jurisdiction over a defendant.” (citing Fed. Deposit Ins. Corp. v.

Schaffer, 731 F.2d 1134, 1135–36 (4th Cir. 1984))). In this instance, to determine if service was

legally sufficient, the court must examine the laws of the United Kingdom as permitted by Article

19 of the Hague Convention. 9 See Hague Convention, 20 U.S.T. at 365, 658 U.N.T.S. at 175. See



9
 Article 10(c) of the Hague Convention only states that a “competent person” may “effect service.”
Hague Convention art. 10, 20 U.S.T. at 363, 658 U.N.T.S. at 171. It does not provide a definition
for “effect service.” See Zamora v. JP Morgan Chase Bank, N.A., No. 14-CV-05344 (WHP)(SN),
2017 WL 2954680, at *4 (S.D.N.Y. June 21, 2017). Despite the silence of Article 10(c) as to this
phrase, Article 19 states the following: “To the extent that the internal law of a contracting State
permits methods of transmission, other than those provided for in the preceding articles, of
documents coming from abroad, for service within its territory, the present Convention shall not
affect such provisions.” Hague Convention, 20 U.S.T. at 365, 658 U.N.T.S. at 175. The United
States Court of Appeals for the Fourth Circuit has not yet addressed the meaning and scope of
Article 19. However, the court is persuaded by a well-reasoned opinion by Judge Ellis of the
Eastern District of Virginia, which concludes that Article 19 “allow[s] only those methods of
service explicitly sanctioned by the contracting state.” ePlus Tech., Inc. v. Aboud, 155 F. Supp. 2d
692, 700 (E.D. Va. 2001). As such, Article 19 provides the court with authority to determine
whether Defendant Hynie and Defendant Brown were properly served under the laws of the United
Kingdom. See id. at 700–01 (applying the Quebec Code of Civil Procedure after determining that
Article 19 permits a defendant to be served pursuant to the laws of the foreign nation in which they
reside).
                                                15
also Paracelsus Healthcare Corp. v. Philips Med. Sys., Nederland, B.V., 384 F.3d 492, 496 (8th

Cir. 2004) (“Article 19 allows service by any method of service permitted by the internal law of

the country in which service is made.”); Rosen v. Netsaits, 294 F.R.D. 524, 528–29 (C.D. Cal.

2013) (holding that a party failed to show they properly executed service under the laws of the

Netherlands); Day v. Cornèr Bank (Overseas) Ltd., 789 F. Supp. 2d 136, 145 (D.D.C. 2011)

(“Where a signatory to the Hague Convention objects to service under Article 10, local methods

of service are unavailable to the parties.” (citation omitted)); Humble v. Gill, C/A No. 1:08-cv-

00166-JHM-ERG, 2009 WL 151668, at *2–3 (W.D. Ky. Jan. 22, 2009) (analyzing the service laws

of Canada); Thomas & Thomas Rodmakers, Inc., 2007 WL 1057382, at *6 (“Article 19 of the

Hague Convention permits service of documents according to the internal laws of the contracting

state.” (citation omitted)); ePlus Tech., Inc. v. Aboud, 155 F. Supp. 2d 692, 700–01 (E.D. Va. 2001)

(holding that Article 19 permits any method of service “explicitly sanctioned” by a foreign nation

and applying the Quebec Code of Civil Procedure to determine that a defendant was improperly

served under the laws of Quebec); In re Greater Ministries Intern, Inc., 282 B.R. 496, 499 (Bankr.

M.D. Fla. 2002) (“[T]he provisions of the Hague Convention, along with the local Canadian Rules

of Procedure, are applicable to the issue of service herein.”).

       Rule 6.3(1) of the Civil Procedure Rules of the United Kingdom provides a variety of ways

to serve an individual within the United Kingdom. See CPR 6.3(1)(a)–(e), Methods of Service,

MINISTRY   OF   JUSTICE, https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part06#6.3

(last visited Feb. 4, 2019). Rule 6.3(1) permits novel methods of service in comparison to methods

within the United States. Compare CPR 6.3(1)(a)–(e), with FED. R. CIV. P. 4(e)(1)–(2). For

example, it specifically allows service by “fax or other means of electronic communication” or

“any method” authorized by a court order. CPR 6.3(1)(d)–(e). However, Rule 6.3(1) mirrors the



                                                 16
Federal Rules of Civil Procedure to the extent it authorizes personal service upon an individual

and permits a plaintiff to “leave” a “claim form” 10 at an individual’s last known or usual residence.

Compare CPR 6.3(1)(a)–(c), with FED. R. CIV. P. 4(e)(2)(A)–(C). As it specifically concerns the

delivery of a claim form, Rule 6.3(c) states that a plaintiff can accomplish service by “leaving it at

a place specified in rule 6.7, 6.8, 6.9, or 6.10 . . . .” Rule 6.8 allows service at a specific address

provided by a defendant, while Rule 6.9 permits service at an individual’s “usual or last known

residence” when the plaintiff does not wish to effect personal service pursuant to Rule 6.5 and

other service rules are inapplicable. CPR 6.8(a), 6.9(1)–(2). Therefore, construing Rule 6.3(1) with

Rule 6.9(2), there are circumstances in which it is permissible for a plaintiff to simply leave a

complaint at an individual’s residence within the United Kingdom. However, as it relates to foreign

documents, there is a wrinkle to this otherwise straight-forward scheme. Specifically, Rule 6.48

mandates further procedural requirements for “any document in connection with civil or

commercial proceedings in a foreign court.” See CPR 6.48, 6.50. When Rule 6.48 applies, a

“Senior Master will serve a document,” and he or she “will determine the method of service.” CPR

6.50. If a party follows these provisions, he or she should have “a certificate, sealed with the Seal

of the Senior Courts for use out[side] of the” United Kingdom. See CPR 6.52(2). These provisions

specifically apply to signatory countries of the Hague Convention, including the United States. See

CPR 6.31(c), 6.49(a).

       Here, the process server, under penalty of perjury, testifies that he attempted to personally

serve Defendant Hynie on two different days and was unable to obtain a reply. (ECF No. 17 at 3



10
  Rule 6.2(c) of the Civil Procedure Rules of the United Kingdom defines a “claim” as a “petition
and any application made before action or to commence proceedings and ‘claim form’ . . . [is] to
be construed accordingly.” Despite nuances in terminology, there is not a substantive difference
between the United Kingdom’s “claim form” and the United States’ “complaint” because both
may be used to initiate a lawsuit or civil action. Compare CPR 6.2(c), with FED. R. CIV. P. 3.
                                                  17
¶¶ 3–4.) In a third attempt, the process server was met by “an adult male . . . who confirmed that

[Defendant Hynie]” resided at the address where the process server was trying to accomplish

personal service. (Id. at 3 ¶ 5.) The process server tried to personally serve Defendant Hynie for a

fourth time, but was unsuccessful yet again. (Id. at 4 ¶ 6.) During his fifth visit to Defendant

Hynie’s residence, the process server inserted the Complaint and Summons through Defendant

Hynie’s “letterbox.” (Id. at 4 ¶ 7.) Under Rules 6.3(1)(c) and 6.9, the process server was permitted

to “leave” Plaintiffs’ Complaint at Defendant Hynie’s last known residence. There is no evidence

suggesting that Defendant Hynie provided another address to properly effect service, which would

have required the process server to act pursuant to Rule 6.8 as opposed to Rule 6.9. Additionally,

there is no evidence suggesting that Defendant Hynie was required to have personal service, which

would have narrowed the permissible methods of service at the process server’s disposal. See CPR

6.5(1).

          Although it seems that the process server acted properly under some of the laws of the

United Kingdom, the process server did not comply with Rule 6.48. (See ECF No. 17.) When Rule

6.48 applies, it specifically requires a Senior Master to serve a foreign document and specify the

method of service upon a defendant. See CPR 6.50, 6.51. Based upon the affidavit of Plaintiffs’

process server, there is no indication that he acted pursuant to the directions of a Senior Master.

(See ECF No. 17.) Instead, the process server testifies that he was exclusively authorized to serve

Defendant Hynie by Plaintiffs’ undersigned, not by a Senior Master. (See id.) Moreover, Plaintiffs

have not provided the court with a certificate stating how and when the Complaint was served,

which should have been provided under CPR 6.52. (See ECF No. 17.) At least one other federal

court has determined that a process server’s failure to work with a Senior Master renders service

of process defective within the United Kingdom. See Miramontes v. Mills, No. CV 11–08603



                                                18
MMM (SSX), 2014 WL 12738922, at *5–6 (C.D. Cal. June 25, 2014). For these reasons,

Defendant Hynie was not properly served under the provisions of the Hague Convention and the

Civil Procedure Rules of the United Kingdom.

       Even though Defendant Hynie was not properly served, it would be a pointless exercise for

the court to dismiss Plaintiffs’ Complaint when service could be properly effectuated at a later

date. See Freeze-Dry Prods., Inc. v. Metro Park Warehouse, Inc., 159 F.R.D. 45, 46 (D. Kan.

1994) (declining to dismiss a plaintiff’s complaint when it would be “relatively pointless” because

it would not bar the plaintiff’s claim and simply require the plaintiff to “refile and re-serve [the]

defendant”). Under Federal Rule of Civil Procedure 4(m), parties do not face any time limits for

effecting service upon an individual residing in a foreign country. See FED. R. CIV. P. 4(m).

Accordingly, were the court to dismiss the Complaint, Plaintiffs could properly serve Defendant

Hynie and initiate second proceedings, in this very court, with very little effort. See id. See also

Mitchell v. Theriault, 516 F. Supp. 2d 450, 457–58 (E.D. Pa. 2007) (declining to dismiss a

complaint because the plaintiffs were “not time-barred” from properly serving a defendant in

Canada and there was a “reasonable prospect” that service could be obtained). Therefore, the court

finds itself in a situation where it may exercise its discretion in deciding whether to dismiss

Plaintiffs’ Complaint. See Ashmore, C/A No. 8:15-cv-04484-JMC, 2016 WL 4555340, at *2.

Because Plaintiffs can properly serve Defendant Hynie, particularly when they seem to know her

location, there is no justification for dismissing Plaintiffs’ Complaint. See Plant Genetic Sys., N.V.,

933 F. Supp. at 526–27. See also Kexuan Yao v. Crisnic Fund, S.A., No. SACV 10–1299 AG

(JCGx), 2011 WL 3818406, at *8 (C.D. Cal. Aug. 29, 2011) (“[T]he [c]ourt should only dismiss

the complaint for failure of service when there is no reasonable prospect that service may be

completed.” (citation omitted)). In addition, based upon its alleged delivery, there is no evidence



                                                  19
that Defendant Hynie did not receive the Complaint despite the process server’s mistake. (See ECF

Nos. 81, 81-2.) In her own affidavit, Defendant Hynie does not state that she either did not receive

or is unaware of Plaintiffs’ Complaint that was allegedly delivered to her residence. (See ECF No.

81-2 at 3–4 ¶¶ 11–21.) Additionally, during the hearing, Defendant Hynie’s counsel did not make

any argument claiming that his client was never provided with the Complaint. If anything, the

evidence suggests that Defendant Hynie possesses the Complaint because an “adult male” at her

alleged residence confirmed that she lived there, which was just a few days before the process

server returned to deliver the Complaint. (See ECF No. 17 at 3 ¶¶ 5–7.) Therefore, beyond a

technical defect with service, nothing suggests that Defendant Hynie was not given “reasonably

calculated . . . notice,” the chief aim of Rule 4. See FED. R. CIV. P. 4(f). See generally Torres v.

Oakland Scavenger Co., 487 U.S. 312, 316–17 (1988) (“[T]he requirements of the rules of

procedure should be liberally construed and that ‘mere technicalities’ should not stand in the way

of consideration of a case on its merits.” (quoting Foman v. Davis, 371 U.S. 178, 181 (1962))). As

such, the court declines to dismiss Plaintiffs’ Complaint under Rule 12(b)(5) because of such a

nuanced issue involving a Senior Master, but orders Plaintiffs to properly serve Defendant Hynie

pursuant to the Hague Convention and Civil Procedure Rules of the United Kingdom within one

hundred twenty (120) days. See Cent. United Life, Inc. v. Burwell, 128 F. Supp. 3d 321, 326

(D.D.C. 2015) (“Dismissing plaintiffs’ Complaint without prejudice for lack of standing and

waiting for them to refile would be pointless.”); Mitchell, 516 F. Supp. 2d at 458 (providing

plaintiffs with one hundred twenty (120) days to properly serve a foreign defendant and to “ensure

that the case proceeds in a timely manner”).

B. Service of Process upon Defendant Brown

       Indistinguishable from Defendant Hynie, Defendant Brown also contends that he was



                                                20
improperly served under Federal Rule of Civil Procedure 4(f), which requires the dismissal of

Plaintiffs’ Complaint under Rule 12(b)(5). (ECF No. 101 at 13.) Defendant Brown argues that

Plaintiffs failed to comply with the procedures outlined in the Hague Convention. (Id.) Once again,

Plaintiffs submit that they were not required to comply with the mandates of the Hague

Convention. (ECF No. 111 at 28–32.) Defendant Brown’s argument is misguided because it is

without basis in the Federal Rules of Civil Procedure. Plaintiffs, on the other hand, assume too

much.

        Rule 4(f) of the Federal Rules of Civil Procedure specifically states that it applies to any

“individual” not within the United States, but it does not apply to “a minor, an incompetent person,

or a person whose waiver has been filed.” See FED. R. CIV. P. 4(f) (emphasis added). There is no

dispute among the parties that Defendant Brown is a minor under eighteen (18) years old. (See

ECF No. 1 at 6; ECF No. 111 at 1.) Because Defendant Brown is a minor, Rule 4(f) does not apply

to him outright, and, thereby, does not implicate the Hague Convention under Rule 4(f)(1). See

FED. R. CIV. P. 4(f).

        The Federal Rules of Civil Procedure contemplate different avenues of service for minors

and incompetent persons. See FED. R. CIV. P. 4(g). Under Rule 4(g), “[a] minor or an incompetent

person who is not within any judicial district of the United States must be served in the manner

prescribed by Rule 4(f)(2)(A), (f)(2)(B), or (f)(3).” Id. Rule 4(f)(2)(A) permits service by a method

that is “reasonably calculated to give notice,” which may be “prescribed by the foreign country’s

law for service in that country in an action in its courts of general jurisdiction . . . .” As decided by

the court in the preceding section, Defendant Hynie, the mother of Defendant Brown, was not

properly served under the laws of the United Kingdom, but the technical defect does not warrant

dismissal of the Complaint. See supra Part III.A. Because Defendant Brown lives with Defendant



                                                   21
Hynie (ECF No. 17 at 3 ¶ 5), and based upon the legal analysis in the preceding section, the court

finds that Defendant Brown’s service of process was not legally sufficient under the laws of the

United Kingdom. See supra Part III.A. More specifically, there is no indication that the process

server complied with CPR 6.50, which is required by CPR 6.48. (See ECF No. 17.) However, the

court declines to dismiss the Complaint because of Plaintiffs’ freedom to serve Defendant Brown

within an unlimited amount of time under Rule 4(m). Mitchell, 516 F. Supp. 2d at 457–58. As

such, the court declines to dismiss Plaintiffs’ Complaint, but also orders Plaintiffs to properly serve

Defendant Brown pursuant to the Hague Convention and Civil Procedure Rules of the United

Kingdom within one hundred twenty (120) days. Id.

                                        IV. CONCLUSION

       After a careful examination of Defendant Hynie’s Motion to Dismiss (ECF No. 81),

Defendant Brown’s Motion to Dismiss (ECF No. 101), Plaintiffs’ Memoranda in Opposition to

Defendants Hynie and Brown’s Motions to Dismiss (ECF Nos. 96, 111), and the parties’

arguments at the hearing, the court DENIES IN PART Defendant Hynie’s Motion to Dismiss

(ECF No. 81) and Defendant Brown’s Motion to Dismiss (ECF No. 101), both under Federal Rule

of Civil Procedure 12(b)(5). The court ORDERS Plaintiffs to serve Defendant Hynie and

Defendant Brown pursuant to the provisions of the Hague Convention and laws of the United

Kingdom within one hundred twenty (120) days.

       IT IS SO ORDERED.




                                                                  United States District Judge
February 6, 2019
Columbia, South Carolina




                                                  22
